DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-4, 6, 7 and 10-51 are pending in the instant invention.  According to the Amendments to the Claims, filed July 16, 2021, claims 1-4, 6, 7 and 10-15 were amended, claims 5, 8 and 9 were cancelled and claims 16-51 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(a-d) to EP 18212060.0, filed December 12, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-4, 6 and 12-15, drawn to substituted xanthines of the formula I, shown to the right, and/or a pharmaceutical composition thereof; (2) claims 7, 10, 11 and 19-23, drawn to a method for inhibiting transient receptor potential cation channel subfamily C, member 5 (TRPC5) activity in a subject in need thereof,… comprising administering… a substituted xanthine of the formula I, shown to the right above; (3) claims 16-18 and 24-37, drawn to substituted xanthines, and/or a pharmaceutical composition thereof; and (4) claims 38-51, drawn to a method for inhibiting transient receptor potential cation channel subfamily C, member 5 (TRPC5) activity in a subject in need thereof,… comprising administering… an instantly recited substituted xanthine, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 16, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 16, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-4, 6, 7 and 10-51 is contained within.

Reasons for Allowance

	Claims 1-4, 6, 7 and 10-51 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted xanthines of the formula I, as recited in claim 1; and (2) substituted xanthines, as recited in claims 16 and 24-37, respectively.
	Consequently, the limitation on the core of the substituted xanthines of the formula I that is not taught or fairly suggested in the prior art is R5 on the periphery of the xanthine core.  This limitation is present in the recited species of claim 3.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

or a pharmaceutically acceptable salt thereof,

wherein:

	R1 represents ethyl, isopropyl, isobutyl, or cyclobutyl;
	R2 represents benzyl, 4-fluorobenzyl, 4-chlorobenzyl, 4-bromobenzyl, 4-methylbenzyl, 4-(trifluoromethyl)benzyl, 4-ethynylbenzyl, 4-cyclopropylbenzyl, 3,4-difluorobenzyl, 3,5-difluorobenzyl, 2-fluoro-4-chlorobenzyl, 3-fluoro-4-chlorobenzyl, 3-fluoro-4-methylbenzyl, 3-fluoro-4-(trifluoromethyl)benzyl, or 4-(trifluoromethylthio)benzyl;
	R3 represents hydrogen, fluoro, or C1-C3 alkyl, wherein the C1-C3 alkyl is optionally substituted with one or more fluoro substituents;
	R4 represents hydrogen or fluoro; and

	R5 represents:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, or 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

	wherein each R5 is optionally substituted with one or more substituents independently selected from the group consisting of fluoro and C1-C3 alkyl;

	wherein each C1-C3 alkyl substituent is independently substituted with one or more fluoro substituents; and

	wherein * represents the point of attachment to the oxygen atom.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, wherein the compound is not a pharmaceutically acceptable salt thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R2 represents benzyl, 4-fluorobenzyl, 4-chlorobenzyl, 4-bromobenzyl, 4-methylbenzyl, 4-(trifluoromethyl)benzyl, 4-ethynylbenzyl, 4-cyclopropylbenzyl, 3,4-difluorobenzyl, 3,5-difluorobenzyl, 2-fluoro-4-chlorobenzyl, or 4-(trifluoromethylthio)benzyl;
	R3 represents hydrogen, fluoro, methyl, trifluoromethyl, or ethyl; and

	R5 represents:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, or 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

	wherein * represents the point of attachment to the oxygen atom.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 3, wherein the compound is not a pharmaceutically acceptable salt thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
,


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,


    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,


    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,


    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
,


    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,


    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,


    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
,


    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
, 
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,


    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale


, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
,


    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
,


    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
,


    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
, 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
,


    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
,


    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
,


    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
, 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
,


    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
,


    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
,


    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
,


    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
, 
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
,


    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
,  
    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
,

and 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 6, wherein the compound is not a pharmaceutically acceptable salt thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 2.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 4.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 7.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 13, wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of a neurodegenerative disorder, a neurological disorder, and a psychiatric disorder.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 14, wherein the neurodegenerative disorder, neurological disorder, or psychiatric disorder is selected from the group consisting of an addiction, Alzheimer’s disease, amyotrophic lateral sclerosis, anxiety, a brain disorder caused by trauma, a disorder associated with dysregulated emotional processing, a disorder associated with impaired impulse control, a fear-related disorder, Huntington’s disease, a memory disorder, and Parkinson’s disease.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 15, wherein the anxiety or fear-related disorder is selected from the group consisting of agoraphobia, generalized anxiety disorder, obsessive compulsive disorder, panic disorder, post-traumatic stress disorder, separation anxiety, social anxiety disorder, and a social phobia.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 15, wherein the disorder associated with dysregulated emotional processing is selected from the group consisting of bipolar disorder, borderline personality disorder, and a depressive disorder.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 17, wherein the depressive disorder is selected from the group consisting of dysthymia, major depression, major depressive disorder, postpartum depression, and psychiatric depression.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 15, wherein the memory disorder is selected from the group consisting of amnesia, aphasia, a brain injury, a brain tumor, chronic fatigue syndrome, Creutzfeldt-Jakob disease, a learning disorder, multiple personality disorder, pain, post-traumatic stress disorder, schizophrenia, a sleeping disorder, a sports injury, stroke, and Wemicke-Korsakoff syndrome.”---


	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 19, wherein the amnesia is selected from the group consisting of dissociative amnesia and fugue amnesia.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
, 
    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
,

and 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 21, wherein the compound is not a pharmaceutically acceptable salt thereof.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 22.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 24, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“A compound having the following formula:


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 26;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---


	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 28, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“A compound having the following formula:


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 30;


	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 32, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“A compound having the following formula:


    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 34;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 36, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“A compound having the following formula:


    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 38;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 40, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:

---“A compound having the following formula:


    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 42;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 44, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“A compound having the following formula:


    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 46;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“	A compound having the following formula:


    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 48, or a pharmaceutically acceptable salt thereof;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“A compound having the following formula:


    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting transient receptor potential cation channel subfamily C, member 5 activity in a subject in need thereof, the method comprising administering to the subject an effective amount of the compound according to claim 50;

	wherein the subject has a transient receptor potential cation channel subfamily C, member 5 mediated disorder selected from the group consisting of borderline personality disorder, major depression, major depressive disorder, and post-traumatic stress disorder.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Philip J. Hamzik (Reg. No. 75,481) on July 30, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624